      Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 1 of 47 PageID #:44



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 AARON ANDERSON,                                  )
                                                  )
                Plaintiff,                        ) Case No. 1:18-cv-05800
                                                  )
 v.                                               ) Honorable Robert M. Dow, Jr.
                                                  )
 BEST BUY CO, INC.,                               ) Magistrate M. David Weisman
                                                  )
                        Defendant.                )

                                DECLARATION OF SARAH REE

       I, Sarah Ree, being first duly sworn, state as follows:

       1.      I am over the age of eighteen. I have personal knowledge of the facts stated in this

Declaration and, if called as a witness, I could and would testify competently to each fact.

       2.      I am submitting this Declaration in support of Defendant’s Motion to Compel

Arbitration and Dismiss or, Alternatively, Stay the Proceedings in the above matter.

       3.      I am currently employed by Best Buy Stores, L.P. (“Best Buy”) as Director, Human

Resources Business Partner. I have held this role since October 2016.

       4.      As part of my employment, I have access to company records kept in the regular course

of business, by people with knowledge of the information being entered, including, but not limited

to, the work history, personnel information and wage information of current and former employees.

Company records reflect that Best Buy Stores, L.P. employed Plaintiff Aaron Anderson (“Plaintiff”).

       5.      Best Buy has an arbitration policy applicable to all of its store-based employees. The

policy is mutually binding between Best Buy and the applicable employees. A true and correct copy

of Best Buy’s Arbitration Policy is attached hereto as Exhibit A.

       6.      Beginning February 4, 2016, Best Buy notified employees in all of its stores of the

Arbitration Policy, which would be effective March 15, 2016.
     Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 2 of 47 PageID #:45



       7.      During the policy rollout period, Best Buy notified employees of the Arbitration Policy

through multiple channels. First, employees received notice through Best Buy’s online Learning

Network, which is one of the mechanisms Best Buy utilizes to train employees.

       8.      Employees learn how to access training modules and about Learning Network training

requirements during orientation after their hire and via frequent reminders from management during

employment.

       9.      Best Buy provided a mandatory E-Learning to all employees regarding the Arbitration

Policy. Best Buy first posted the E-Learning training on February 4, 2016, and it remained marked

in red in the Learning Network – visible each time an employee logged into his or her network – until

the employee completed the training. A true and correct copy of Best Buy’s E-Learning regarding

the Arbitration Policy is attached hereto as Exhibit B.

       10.     The E-Learning regarding the Arbitration Policy explained the key components of the

policy; it explained the policy is mandatory and binding on both employees and Best Buy. It also

explained employees are required to arbitrate all claims against Best Buy, including employment-

based claims and claims pursuant to federal and state statutes, in lieu of bringing such claims in court.

       11.     Best Buy maintains an online Employee Hub. Employees access the Hub on a regular

basis to receive communications and other information regarding their employment. Best Buy posted

notice of the required E-Learning training about the Arbitration Policy through the Employee Hub on

February 4, 2016, and again on February 25, 2016. True and correct copies of the Hub Notices are

attached hereto as Exhibit C.

       12.     Best Buy’s records reflect that, on February 22, 2016 at 1:31 p.m. CST, Plaintiff

completed the E-Learning module about the mandatory Arbitration Policy. At the end of the E-

Learning, the online module prompted Plaintiff to click a button acknowledging he read and

understood the policy. The acknowledgment page also provided Plaintiff a link to the Arbitration

                                                   2
     Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 3 of 47 PageID #:46



Policy itself, as well as FAQs about the policy. A true and correct copy of the data from Best Buy’s

system reflecting Plaintiff’s completion of the training is attached hereto as Exhibit D.

          13.   When Plaintiff completed the E-Learning on February 22, he acknowledged he read

and understood the Arbitration Policy – and that by remaining employed, he further agreed to the

policy.

          14.   The Arbitration Policy became effective March 15, 2016. The policy applied to

employees continuing their employment on or after March 25, 2016. As with other Best Buy policies,

the Arbitration Policy is always available to all employees through an online portal.

          15.   In August 2016, Plaintiff again reviewed and agreed to Best Buy’s Arbitration Policy

in connection with his application for and acceptance of the Geek Squad Customer Care Agent

position. True and correct copies of Plaintiff’s August 2016 Application and Offer Letter (reflecting

agreement to policy) are attached hereto as Exhibit E.

          16.   In February/March 2017, Plaintiff again reviewed and agreed to Best Buy’s

Arbitration Policy in connection with his application for and acceptance of the Sales Supervisor –

Mobile position. True and correct copies of Plaintiff’s February 2017 Application and March 2017

Offer Letter (reflecting agreement to policy) are attached hereto as Exhibit F.



                                [Signature follows on the next page]




                                                  3
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 4 of 47 PageID #:47
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 5 of 47 PageID #:48
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 6 of 47 PageID #:49
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 7 of 47 PageID #:50
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 8 of 47 PageID #:51
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 9 of 47 PageID #:52
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 10 of 47 PageID #:53
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 11 of 47 PageID #:54
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 12 of 47 PageID #:55
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 13 of 47 PageID #:56
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 14 of 47 PageID #:57
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 15 of 47 PageID #:58
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 16 of 47 PageID #:59
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 17 of 47 PageID #:60
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 18 of 47 PageID #:61




                 EXHIBIT C
   Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 19 of 47 PageID #:62



                Employee Hub Articles - COBE and Arbitration Policy Communication

https://hub.bestbuy.com/item.php?item_id=97522




https://hub.bestbuy.com/item.php?item_id=96972
   Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 20 of 47 PageID #:63




https://hub.bestbuy.com/item.php?item_id=96737
   Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 21 of 47 PageID #:64




https://hub.bestbuy.com/item.php?item_id=96148
   Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 22 of 47 PageID #:65




https://hub.bestbuy.com/item.php?item_id=95716
   Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 23 of 47 PageID #:66



https://hub.bestbuy.com/item.php?item_id=95591




https://hub.bestbuy.com/item.php?item_id=95517
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 24 of 47 PageID #:67
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 25 of 47 PageID #:68




                 EXHIBIT D
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 26 of 47 PageID #:69
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 27 of 47 PageID #:70




                 EXHIBIT E
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 28 of 47 PageID #:71
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 29 of 47 PageID #:72
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 30 of 47 PageID #:73
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 31 of 47 PageID #:74
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 32 of 47 PageID #:75
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 33 of 47 PageID #:76
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 34 of 47 PageID #:77
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 35 of 47 PageID #:78
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 36 of 47 PageID #:79
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 37 of 47 PageID #:80




                  EXHIBIT F
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 38 of 47 PageID #:81
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 39 of 47 PageID #:82
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 40 of 47 PageID #:83
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 41 of 47 PageID #:84
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 42 of 47 PageID #:85
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 43 of 47 PageID #:86
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 44 of 47 PageID #:87
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 45 of 47 PageID #:88
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 46 of 47 PageID #:89
Case: 1:18-cv-05800 Document #: 9-1 Filed: 10/03/18 Page 47 of 47 PageID #:90
